Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Attorney  Kurt M. Berger on 01/14/2022.
The application has been amended as follows: 
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
one source activation location to another source activation location and that are representable as a product of at least two separate source activation time functions corresponding to variations in the activation times on at least two different length scales along the one or more activation lines or grids.
Allowable Claims
The claims 1-18 are allowed.  Specifically, the independent Claim 1 is allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claim 1. Though the prior arts search,

b) Poole et al. (US 2017/0371055) disclose where s is the index of the sources, g is the index of the divided shots of the sources, S.sub.s,g(ω) is the spectrum of source s signature during shot g, M.sub.s(p, ω) is the F-P model (i.e., the Fourier transform of the τ-p model in time domain) of the common receiver gather on the source s trajectory, and τ.sub.s,g is the starting time of the source s, shot g. Since S.sub.s,g(ω) is angle-independent and the Doppler effects are negligible, in the model M parameter p does not have a definite physical meaning. Therefore the model is a representation of the common receiver gather on the trajectory of source s instead of a plane-wave decomposition.
c) Kluever et al. (US 2017,0269245) disclose omputing cross-ghosted pressure data and cross-ghosted particle motion data further comprises: transforming the pressure data from a space-time domain to a wavenumber-frequency domain; applying a particle motion sensor ghosting operator; applying an obliquity scaling factor to the 
d) Elboth et al. (US 2017/0235003) disclose each time a seismic source is activated, it emits a seismic signal that travels downward through the explored underground formation, is reflected, and, upon its return, is received by the detectors along the streamer(s). The detected signals related to multiple seismic source and seismic sensor position combinations are recorded as seismic data, which is then processed to generate a profile (structural image) of the underground formation.
 
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 1: “the varying of the source activation times of the at least two sources comprises time shifts that vary from one source activation location to another source activation location and that are representable as a product of at least two separate source activation time functions corresponding to variations in the activation times on at least two different length scales along the one or more activation lines or grids”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864